 
EXHIBIT 10.2
 
SEVERANCE AGREEMENT
 
This SEVERANCE AGREEMENT (the "Agreement"), dated as of February 18, 2009 is by
and between PMA Capital Corporation, a Pennsylvania corporation, and its
subsidiaries (the "Company"), and John Santulli, III (the "Executive").
 
WITNESSETH THAT
 
WHEREAS, the Executive is Executive Vice President – Risk Services and Sales of
the Company or a subsidiary of the Company;
 
WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company or a subsidiary, as the case may be;
 
WHEREAS, the Company has determined that it is in its best interests and the
shareholders' to assure continuity in the management of the Company's and it
subsidiaries in the event of a Change in Control by entering into this Agreement
with the Executive;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:
 
1.           Term.  This Agreement shall become effective on the Effective Date
and shall continue in effect throughout the Term of Employment; provided,
however, the restrictive covenants contained in section 9 of this Agreement and,
as applicable, the Company's and the Executive's obligations under the other
provisions of this Agreement shall survive the Term of Employment and shall
continue in effect through the periods provided therein and/or until the
Company's and/or the Executive's obligations, as applicable, thereunder are
satisfied.
 
2.           Compensation.  Except as otherwise expressly set forth below, the
Executive's compensation shall be determined by, and in the sole discretion of,
the Board of Directors of the Company (the "Board") or a committee of the Board.
 
(a)           Annual Base Salary means the Executive's annual salary in effect
on (i) the date of this Agreement, as adjusted from time to time by the Board,
(ii) the date in which a Change in Control occurs, or (iii) the date preceding
an occurrence which results in the Executive's Good Reason termination of
employment, whichever is highest.
 
(b)           Annual Bonus means the amount awarded to the Executive under the
Company's Officer Annual Incentive Compensation Plan (the "Annual Plan") in
effect on (i) the date of this Agreement, as adjusted from time to time by the
Board, (ii) the date in which a Change in Control occurs, or (iii) the date
preceding an occurrence which results in the Executive's Good Reason termination
of employment, whichever is highest.
 
(c)           Long Term Incentive means the amount awarded to the Executive
under the Company's Officer Long Term Incentive Compensation Plan in effect on
(i) the date of this Agreement, as adjusted from time to time by the Board, (ii)
the date on which a Change in Control occurs, or (iii) the date preceding an
occurrence which results in the Executive's Good Reason termination of
employment, whichever is highest.
 
 

--------------------------------------------------------------------------------


 
(d)           Employee Benefits.  In addition to the foregoing, during the Term
of Employment,
 
(i)           to the extent not duplicative of the specific benefits provided
herein, the Executive shall be eligible to participate in all incentive
compensation, retirement, supplemental retirement, and deferred compensation
plans, policies and arrangements that are provided generally to other executive
officers of the Company;
 
(ii)           the Executive and, as applicable, the Executive's covered
dependent(s) shall be eligible to participate in all of the Company's health and
welfare benefit plans (within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended); and
 
(iii)           the Executive shall be entitled to receive fringe benefits
provided for executive officers of the Company as determined from time to time
by the Company.
 
(e)           Reimbursements.  To the extent required by Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“409A”), with regard to any provision of this Agreement that
provides for the reimbursement of costs and expenses, or for the provision of
in-kind benefits:
 
(i)           the right to such reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit;
 
(ii)           the amount of expenses or in kind benefits available or paid in
one year shall not affect the amount available or paid in any subsequent year;
and
 
(iii)           such payments shall be made on or before the last day of the
Executive’s taxable year which follows the year in which the expense occurred.
 
(f)           Separate Payments.  To the extent permissible by law, each payment
and each installment described in this Agreement shall be considered a separate
payment from each other payment or installment.
 
3.           Termination of Employment.
 
(a)           Termination of Employment and Term of Employment.  The Company or
the Executive may terminate the Executive's employment at any time and for any
reason in accordance with subsection 3(b) below.  The Term of Employment shall
be deemed to have ended on the last day of the Executive's employment.  The Term
of Employment shall terminate upon the Executive's death.
 
 
2

--------------------------------------------------------------------------------


 
(b)           Notice of Termination.  Any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subsection 14(b) below.  For
purposes of this Agreement, a "Notice of Termination" shall mean a notice that
indicates the Date of Termination and, with respect to a termination due to
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination.  A
Notice of Termination from the Company shall specify whether the termination is
with or without Cause or due to the Executive's Disability.  A Notice of
Termination from the Executive shall specify whether the termination is with or
without Good Reason and, if the termination is without Good Reason, whether the
termination is due to Executive's Disability.
 
(c)           Date of Termination.  For purposes of this Agreement, "Date of
Termination" shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the 30th day following the date the
Notice of Termination is given, unless expressly agreed to by the parties hereto
or the date of the Executive's death).
 
(d)           No Waiver.  The failure to set forth any fact or circumstance in a
Notice of Termination, which fact or circumstance was not known to the party
giving the Notice of Termination when the notice was given, shall not constitute
a waiver of the right to assert such fact or circumstance in an attempt to
enforce any right under or provision of this Agreement.
 
(e)           Cause.  For purposes of this Agreement, the term "Cause" shall
mean Executive:   commits any act of fraud, embezzlement, theft or commission of
a felony in the course of his employment;  engages in knowing and willful
misconduct or gross negligence in the performance of his duties;  unlawfully
appropriates a corporate opportunity of the Company or its affiliates and
subsidiaries; or  knowingly and willfully breaches any of Executive's covenants
contained in this Agreement in any material respect.  No act or failure to act
directly related to Company action or inaction that constitutes Good Reason
shall constitute Cause under this Agreement if the Executive has provided a
Notice of Termination based on such Good Reason event prior to the Company's
giving of the Notice of Termination for Cause.  The Executive's termination for
Cause shall be effective when and if a resolution is duly adopted by an
affirmative vote of the Board (less the Executive), stating that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
the Notice of Termination, and such conduct constitutes Cause under this
Agreement; provided, however, that the Executive shall have been given the
opportunity (i) to cure any act or omission that constitutes Cause if capable of
cure and (ii), together with counsel, during the 30-day period following the
receipt by the Executive of the Notice of Termination and prior to the adoption
of the Board's resolution, to be heard by the Board.
 
(f)           Disability.  For purposes of this Agreement, the Executive shall
be deemed to have a Disability if the Executive is entitled to long-term
disability benefits under the Company's long-term disability plan or policy, as
the case may be, as in effect on the Date of Termination.
 
(g)           Good Reason.  For purposes of this Agreement, the term "Good
Reason" means the occurrence (without the Executive's express written consent)
of any of the following acts or failures to act by the Company:
 
 
3

--------------------------------------------------------------------------------


 
 
(i)
a material reduction in his duties, authority or responsibilities;

 
 
(ii)
requiring the Executive to be based more than 50 miles away from the Company's
headquarters in Blue Bell, Pennsylvania;

 
 
(iii)
the material breach, and failure to cure, by the Company of any of its other
obligations under this Agreement;

 
 
(iv)
the failure of the Company to obtain the assumption of this Agreement as
contemplated in subsection 12(b) hereof; or

 
 
(v)
any reduction in the Executive's Annual Base Salary or Annual Bonus target that
does not affect all similarly situated Executives; provided that any reduction
in the Executive's Annual Base Salary or Annual Bonus target shall constitute
Good Reason in connection with a Change of Control.

 
The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless the Executive has given a Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within 90 days of the occurrence of such event, the Company has failed to cure
the condition or event constituting Good Reason within the 30 day period
following receipt of the Executive's Notice of Termination, and the Executive’s
Termination Date is within six months of the event that constitutes Good Reason.
 
4.           Obligations of the Company upon Termination.
 
(a)           Termination by the Company for other than Cause or by the
Executive for Good Reason.  If the Executive's employment is terminated by the
Company for any reasons other than Cause or Disability or by the Executive for
Good Reason:
 
(i)           The Company shall pay to the Executive, within thirty business
days of the Date of Termination, any earned but unpaid Annual Base Salary;
 
(ii)           The Company shall pay to the Executive, within thirty business
days of the Date of Termination, a prorated Annual Bonus which is the product of
(A) the target Annual Bonus opportunity in the year in which the Date of
Termination occurs or the prior year if no target Annual Bonus opportunity has
yet been determined, (B) the average payout factor of the Annual Plan for the
prior three years, and (C) the fraction of the year the Executive was employed.
 
(iii)           Upon the execution and non-rescission of the release noted in
Section 6, the Company shall commence to pay as of the next regular Company
payroll to the Executive, in accordance with the Company's regular payroll
practice for its executive officers, payments equal to the sum of 100% of (A)
the Executive's Annual Base Salary, less any applicable deductions for taxes
and/or benefits, and (B) the product of (I) the Executive's target Annual Bonus
opportunity for the year in which the Date of Termination occurs or the prior
year if no target Annual Bonus opportunity has yet been determined and (II) the
average payout factor of the Annual Plan for the prior three years;
 
 
4

--------------------------------------------------------------------------------


 
(iv)           For a one (1) year period after the Date of Termination, the
Company will arrange to provide the Executive (and any covered dependents), with
life, accident and health insurance benefits substantially similar to those the
Executive and any covered dependents were receiving immediately prior to the
Notice of Termination, except for any such benefits that were waived by the
Executive in writing.  Nothing in this subsection 4(a)(iv) will affect the
Executive's right to elect COBRA continuation coverage in accordance with
applicable law or extend the COBRA continuation coverage period; and
 
(v)           The Executive shall have at least three (3) months (or until the
last day of the stock option term or the tenth anniversary of the date of the
grant; whichever occurs first) to exercise any then vested outstanding stock
options.  Executive's outstanding Long Term Incentive awards shall be deemed
earned as set forth in the original award, except that the amount earned shall
be prorated based on a fraction, the numerator of which is the number of full
months Executive was employed during the performance period of such award and
the denominator of which is the number of months in such performance
period.  Such awards will be payable under the terms set forth in the
award.  All of the Executive's other unvested equity-based awards shall be
forfeited.
 
(vi)           The Company agrees to engage the services, on Executive's behalf
and at the Company's expense, the services of an outplacement company, who will
assist Executive with job search support.  Services will be available for one
year following the Date of Termination.
 
(b)           Termination in Connection with a Change in Control.
 
If, in anticipation of or within the 18 month period following a Change in
Control (as defined below), the Executive's employment is terminated by the
Company for any reason other than Cause or Disability or by the Executive for
Good Reason, the Executive shall receive the payments and benefits described in
subsection 4(a), except that
 
(i)           the payment described in section 4(a)(iii) shall be equal to 150%
of the amounts described in (A) and (B) thereof,
 
(ii)           all of the Executive's Long Term Incentive awards shall be paid
as if 100% of the performance target(s) had been attained and shall be payable
within two and one half (2.5) months from the Date of Termination;
 
(iii)           all of the Executive's other outstanding equity-based awards
shall become fully vested on the Date of Termination; and
 
(iv)           the continuation period described in section 4(a)(iv) shall be
for one and one half (1.5) years.
 
For purposes of this Agreement, a "Section 409A Change in Control" is a "Change
in Control" as set forth in paragraph 9(b) of the PMA Capital Corporation 2007
Omnibus Incentive Compensation Plan that is also a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as described in Section 409A(2)(A)(v) of the Code
and the Treasury regulations promulgated thereunder; or the approval by the
shareholders of a plan or proposal for the liquidation or dissolution of the
Company.
 
 
5

--------------------------------------------------------------------------------


 
(c)           Termination by the Company for Cause or by the Executive without
Good Reason.  If the Executive's employment is terminated by the Company for
Cause, the Company shall pay to the Executive, within thirty business days of
the Date of Termination, any earned but unpaid Annual Base Salary and all
outstanding stock options (whether or not then exercisable) and all of the
Executive's unvested equity-based and other incentive awards shall be forfeited
as of the Date of Termination.  If the Executive's employment is terminated by
the Executive without Good Reason (and not due to death, Disability or
retirement), the Company shall pay to the Executive, within thirty business days
of the Date of Termination, any earned but unpaid Annual Base Salary, the
Executive shall have three months (or until the last day of the stock option
term, whichever occurs first) to exercise any outstanding vested stock options
and all of the Executive's unvested equity-based awards shall be forfeited as of
the Date of Termination.
 
(d)           Termination due to Death or Disability.  If the Executive's
employment is terminated due: to death or Disability,  the Company shall pay to
the Executive (or to the Executive's estate or personal representative in the
case of the Executive's death), within thirty business days after the Date of
Termination, (A) any earned but unpaid Annual Base Salary and (B) a prorated
Annual Bonus which is the product of (I) the target Annual Bonus opportunity in
the year in which the Date of Termination occurs or the prior year if no target
Annual Bonus opportunity has yet been determined, (II) the average payout factor
of the Annual Plan for the prior three years, and (III) the fraction of the year
the Executive was employed, and  all of the Executive's outstanding equity-based
awards shall vest on the Date of Termination and the Executive's outstanding
stock options shall remain exercisable for one year following the Date of
Termination (or until the last day of the stock option term, whichever occurs
first).
 
(e)           Specified Employee.  To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which the Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is
payable upon the Executives termination at a time when the Executive is a
“specified employee” as defined by 409A shall not be made until the earliest of:
 
(i)           the expiration of the six month period (the “Deferral Period”)
measured from the date of the Executive’s ‘separation from service’ under 409A;
or
 
(ii)           the date of the Executive’s death.
 
Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Executive or, if
applicable, his beneficiary.  This section shall not apply to any payment which
constitutes “separation pay” as described in Internal Revenue Regulations
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two times (x) the
Executive’s annualized compensation for the taxable year preceding the year in
which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from service occurs and
(iii) are paid in total by the end of the second calendar year following the
calendar year in which the separation from service occurs).
 
 
 
6

--------------------------------------------------------------------------------


 
5.           Certain Tax Consequences.  If the payments and benefits provided
for in this Agreement constitute "parachute payments" within the meaning of the
Code, and but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then the payments and benefits under this Agreement
will be payable as described below:
 
(a)           if the excise tax would be avoided by reducing the payments and/or
benefits by 10% or less, the payments and/or benefits will be reduced to the
extent necessary so that the excise tax is not applicable;
 
(b)           if the tax provisions would not be avoided by reducing the
payments and/or benefits by 10% or less, an excise tax gross-up payment will be
made to the Executive in an amount so that after payment of income, employment
and any other taxes imposed on the gross-up payment (including the 20% excise
tax under Section 4999), the Executive would retain an amount equal to the 20%
excise tax imposed on the change in control related payments and benefits.  The
gross-up payment is intended to put the Executive in the same after tax position
he or she would have been in had the excise tax not been imposed.  The excise
tax gross up payment shall be paid in the taxable year in which the Executive
pays the 20% excise tax pursuant to Section 4999 of the Code.
 
6.           Release.  Notwithstanding any provision herein to the contrary, the
Company will require that, prior to payment of any amount under section 4 of
this Agreement (other than due to the Executive's death), the Executive shall
have executed a complete release of the Company and  its affiliates and related
parties in such form as is reasonably required by the Company.  Notwithstanding
the foregoing, the Executive shall not be required to release any rights to
indemnification or insurance coverage to which he/she was entitled as an officer
of the Company or its affiliates.
 
7.           Non-Exclusivity of Rights.  Except as otherwise provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify (other than severance policies).  Vested benefits and
other amounts that the Executive is otherwise entitled to receive under any
other plan, program, policy, or practice of, or any contract or agreement with,
the Company or any of its affiliated companies on or after the Date of
Termination shall be payable in accordance with the terms of each such plan,
program, policy, practice, contract or agreement, as the case may be, except as
expressly modified by this Agreement.
 
8.           Full Settlement.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as otherwise provided in subsections 4(a)(iv), 5 and 14(e), the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.
 
 
7

--------------------------------------------------------------------------------


 
9.           Confidential Information; Non-Solicitation, Non-Interference and
Non-Disparagement.
 
(a)           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company or
its affiliates and their businesses or acquisition prospects that the Executive
obtained or obtains during the Executive's employment by the Company
("Confidential Information"), provided that "Confidential Information" shall not
include any secret or confidential information, knowledge, trade secrets,
methods, know-how or data that is or becomes generally known to the public
(other than as a result of the Executive's violation of this section 9).  Except
as may be required and appropriate in connection with carrying out his duties
under this Agreement, the Executive shall not communicate, divulge, or
disseminate any material Confidential Information at any time during or after
the Executive's employment with the Company, except with the prior written
consent of the Company or as otherwise required by law or legal process;
provided, however, that if so required, the Executive will provide the Company
with reasonable notice to contest such disclosure.
 
(b)           Non-Solicitation.  During the Term of Employment and for the one
(1) year period following the Date of Termination for any reason, the Executive
will not, directly or indirectly, initiate any action to solicit or recruit
anyone who is then an employee of the Company for the purpose of being employed
by him or by any business, individual, partnership, firm, corporation or other
entity on whose behalf Executive is acting as an agent, representative, employee
or otherwise.
 
(c)           Non-Interference with Customers or Producers.  During the Term of
Employment and for the one (1) year period following the Date of Termination for
any reason, the Executive will not interfere with any business relationship
between the Company and any of its customers or agents or brokers that produce
business for the Company.
 
(d)           Non-Disparagement.  The parties agree that their professional and
personal reputations are important and should not be impaired by either party
after this Agreement is executed.  Executive therefore agrees not to disparage
the professional or personal reputation of the Company, its officers,
shareholders, directors, or management, and the Company agrees that it will not
disparage Executive's professional or personal reputation.
 
(e)           Remedies; Severability.
 
(i)           The parties acknowledge that money damages will not afford an
adequate remedy for a breach or threat to breach any provision of subsections
9(a) through (d).  Therefore, if a party violates or threatens to violate the
provisions of subsections 9(a) through (d), in whole or in part, the other party
shall be entitled to specific performance and injunctive relief, without
prejudice to other remedies that it may have at law or in equity.
 
 
8

--------------------------------------------------------------------------------


 
(ii)           If any term or provision of this section 9, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this section 9, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this section 9 shall be valid and enforceable to the fullest extent
permitted by law.  Moreover, if a court of competent jurisdiction deems any
provision of subsections 9(a) through (d) to be too broad in time, scope, or
area, it is expressly agreed that such provision shall be reformed to the
maximum degree that would not render it unenforceable.
 
10.           Attorneys' Fees.  Each party shall pay its own legal fees, court
costs, litigation expenses and/or arbitration expenses (as applicable) in
connection with any dispute, litigation or arbitration regarding the validity or
enforceability of, or liability under or otherwise involving any provision of
this Agreement, except that if the Executive prevails on the majority of
material claims disputed, the Company shall pay all reasonable legal fees, court
cost, litigation expenses and/or arbitration expenses.
 
11.           Indemnification.  The Executive shall be indemnified by the
Company for actions taken in his position as an officer, director, employee and
agent of the Company to the greatest extent permitted by applicable law.  The
Executive shall also be covered as an insured by a liability insurance policy
secured by and maintained by the Company covering acts of its and its
affiliates' officers and members of the Board.
 
12.           Successors.
 
(a)           Assignment of Agreement.  This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution.
 
(b)           Successors of the Company.  No rights or obligations of the
Company under this Agreement may be assigned or transferred except that the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, "Company" shall mean the Company as herein before defined and any
successor that executes and delivers the agreement provided for in this section
12 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.
 
13.           Arbitration.  Except for matters covered under section 9, in the
event of any dispute or difference between the Company and the Executive with
respect to the subject matter of this Agreement and the enforcement of rights
hereunder, either the Executive or the Company may, by written notice to the
other, require such dispute or difference to be submitted to arbitration.  The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the date
arbitration is required by either party, then the arbitrator or arbitrators
shall be selected by the American Arbitration Association upon the application
of the Executive or the Company.  The determination reached in such arbitration
shall be final and binding on both parties without any right of appeal or
further dispute.  Execution of the determination by such arbitrator may be
sought in any court of competent jurisdiction.  The arbitrators shall not be
bound by judicial formalities and may abstain from following the strict rules of
evidence and shall interpret this Agreement as an honorable engagement and not
merely as a legal obligation.  Unless otherwise agreed by the parties, any such
arbitration shall take place in Philadelphia, Pennsylvania.
 
 
9

--------------------------------------------------------------------------------


 
14.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania without
reference to principles of conflict of laws.
 
(b)           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, email or by
facsimile (provided confirmation of receipt of such facsimile is received) to
the other party or by registered or certified mail, return receipt requested,
postage prepaid, or by Federal Express or other nationally-recognized overnight
courier that requires signatures of recipients upon delivery and provides
tracking services, addressed as follows:
 
If to the Executive:
 


 


 
If to the Company:
 
PMA Capital Corporation
380 Sentry Parkway
Blue Bell, PA  19422
Attention:  General Counsel
Facsimile:  610-397-5144
 
or to such other address as either party furnishes to the other in writing in
accordance with this subsection 14(b).  Notices and communications shall be
effective when actually received by the addressee.
 
(c)           Amendment.  This Agreement may not be amended or modified except
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
(d)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part and if the rights and obligations of any to
this Agreement will not be materially and adversely affected thereby, the
remaining portion of such provision, together with all other provisions of this
Agreement, shallremain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.
 
 
10

--------------------------------------------------------------------------------


 
(e)           Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local, and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
(f)           Waiver.  The Executive's or the Company's failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement (including, without limitation, the right of the Executive to
terminate employment for Good Reason) shall not be deemed to be a waiver of such
provision or right or of any other provision of or right under this Agreement.
 
(g)           Entire Understanding; Counterparts.  The Executive and the Company
acknowledge that this Agreement supersedes and terminates any other severance
and/or employment agreements between the Executive and the Company or any
Company affiliates.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original and said counterparts shall constitute
but one and the same instrument.
 
(h)           Rights and Benefits Unsecured.  The rights and benefits of the
Executive under this Agreement may not be anticipated, assigned, alienated, or
subject to attachment, garnishment, levy; execution, or other legal or equitable
process except as required by law.  Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be
void.  Payments hereunder shall not be considered assets of the Executive in the
event of insolvency or bankruptcy.
 
(i)           Noncontravention.  The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party.
 
(j)           Section and Subsection Headings.  The section and subsection
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.
 
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.
 

 
PMA CAPITAL CORPORATION; PENNSYLVANIA MANUFACTURERS
 
ASSOCIATION INSURANCE COMPANY;
 
MANUFACTURERS ALLIANCE INSURANCE
 
COMPANY; PENNSYLVANIA
 
MANUFACTURERS INDEMNITY COMPANY;
 
AND PMA MANAGEMENT CORP.
         
By:
/s/ Vincent T. Donnelly
   
Name:
Vincent T. Donnelly
   
Title:
President and Chief Executive Officer
   
Date:
February 18, 2009
                 
EXECUTIVE
             
/s/ John Santulli, III
 
Name:
John Santulli, III
 
Date:
February 18, 2009


 
12
 

--------------------------------------------------------------------------------


